FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES COURT OF APPEALSFebruary 8, 2013
                                                                Elisabeth A. Shumaker
                                  TENTH CIRCUIT                     Clerk of Court



 LINDA JOYCE HOLBERT,

                Plaintiff - Appellant,                   No. 12-1378
          v.                                             D. Colorado
 CITY OF COLORADO SPRINGS;                  (D.C. No. 1:12-CV-00174-MSK-BNB)
 FIRST TRANSIT, INC.,

                Defendants - Appellees,

          and

 JOHN DOE,

                Defendant.


                             ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining the parties’ briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Linda Holbert appeals the district court’s order dismissing her complaint

for lack of subject matter jurisdiction. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, this court affirms the district court’s order.

      Before reaching the merits, this court must resolve Appellees’ jurisdictional

challenge. Appellees assert this court lacks appellate jurisdiction over the great

majority of Holbert’s arguments because she designated only one issue in her

notice of appeal. See Fed. R. App. P. 3(c)(1)(B). As they recognize, however, we

are entitled to look to the entire body of a Holbert’s pro se filings to determine

the issues she manifested an intent to appeal. Foman v. Davis, 371 U.S. 178, 229

(1962). Here, those filings, considered in toto, make clear the issues she seeks to

raise. Appellees nevertheless assert this court should not rely on appellate

documents filed after the time set out for filing a notice of appeal in Fed. R. App.

P. 4 because doing so would allow Holbert to, in essence, file additional, untimely

notices of appeal. These concerns have no application to this particular case.

The docket reveals the district court never entered a separate judgment as

required by Fed. R. Civ. P. 58(a). Thus, each of Holbert’s appellate filings could

constitute timely, albeit misdirected, notices of appeal under the time frames set

out in Rule 58(c)(2)(B). See Fed. R. App. P. 4(d) (regarding misdirected notices




                                         -2-
of appeal). Thus, under the very unique facts of this case, this court has appellate

jurisdiction over each of the various issues set out in Holbert’s appellate brief.

      Having resolved the extent of this court’s appellate jurisdiction, the merits

of Holbert’s appeal can be resolved in short order. Holbert was apparently

injured while exiting a public bus in Colorado Springs, Colorado. Holbert sued

Colorado Springs and others. The district court dismissed Holbert’s complaint,

concluding it lacked federal question jurisdiction over Holbert’s state-law tort

claims. On appeal, Holbert challenges numerous aspects, both procedural and

substantive, of the district court’s order of dismissal. Having reviewed the entire

record in this case, this court finds no hint of reversible error. Accordingly, the

order of dismissal entered by the United States District Court for the District of

Colorado is hereby affirmed. All of Holbert’s pending motions are hereby

denied.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                          -3-